Swift, Ch. J.
The judgment in the case of the plaintiff against Bush is proper evidence to prove the fact that a recovery was had against him ; but it is no proof of the existence of the debt so as to charge the executors of Norton, the deceased partner.
It is a well known principle, that judgments are binding only between parties and privies ; privies in blood, as heirs ; and privies in law, as executors and administrators ; and that no man is to be concluded by a judgment when he was not a party, or privy, and had no opportunity to be heard. In the present case, there is no privity between Bush and the executors of Norton. By the death of Norton, the partnership was dissolved ; Bush constituted the company ; but he could do no act by which he could create any obligation or liability on the executors of Norton after his death. The copartnership was to be settled according to the contracts existing at that time. Bush was liable at law for all the debts ; and the creditors, if he was able to pay, could not call on the representatives of Norton. It is only on the failure of Bush, that the estate of Norton can be rendered liable in equity. It is like a new claim originating against the representatives of Norton, and it must be supported like any other claim. Should a contrary principle be adopted, it might be productive of great inconvenience and injustice. There can be no occasion to resort to the estate of the deceased partner, unless the surviving partner is insolvent ; and if a judgment against him is sufficient evidence of a debt against the representatives of the deceased partner, then this mode of making out the claim would be usually adopted, and many frauds and collusions might be practised, which it would be very difficult to detect and expose. It may be in the power of a bankrupt to admit and establish an unfounded claim against a man of property.
*510I think this judgment is no evidence of a debt against the defendants.
In this opinion the other Judges concurred, except Gould, J. who gave no opinion, having been of counsel in the cause.